                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

KENNETH WAYNE HOUSH,                               )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      Case No. CIV-17-883-STE
                                                   )
NANCY BERRYHILL, Acting                            )
Commissioner of the Social Security                )
Administration,                                    )
                                                   )
       Defendant.                                  )

                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s: (1) Motion for Attorney Fees Under

42 U.S.C. § 406(b), seeking an award in the amount of $25,000.00 and (2) Motion for

Award of Attorney’s Fees Under the Equal Access to Justice Act (EAJA), seeking an award

in the amount of $7,013.80. (ECF Nos. 26 & 27). The Commissioner has responded to

the §406(b) motion, and does not object. (ECF No. 28). Construing the §406(b) motion

as filed pursuant to Fed.R.Civ.P. 60(b)(6),1 and in light of Gisbrecht v. Barnhart, 535 U.S.

789, 807 (2002) and for the reasons set forth below, the Court GRANTS the §406(b)

motion, (ECF No. 26) and STRIKES the EAJA fee request (ECF No. 27).

I.     PROCEDURAL BACKGROUND

       Plaintiff Kenneth Housh retained the Hedrick law firm to appeal the SSA denial of

his application for disability insurance benefits. (ECF No. 26-1). The contract between Mr.

Housh and the Hedrick law firm provided for payment of an attorney fee contingent upon



1
  See McGraw v. Barnhart, 450 F.3d 493, 505 (10th Cir. 2006) (stating “Substantial justice will
be served by allowing counsel to seek § 406(b)(1) fees under the authority of Rule 60(b)(6).”).
Mr. Housh prevailing before the federal court and ultimately being awarded benefits by

the SSA. (ECF No. 26-1). Under the contract, Mr. Housh agreed to an attorney fee in the

amount of twenty-five percent of any past-due benefits awarded. See ECF No. 26-1.

       Plaintiff prevailed in federal court. In an Order and Judgment dated August 31,

2018, the Court reversed the decision of the SSA and remanded the case to the

Commissioner for an immediate award of benefits. (ECF Nos. 22 & 23). On remand,

Plaintiff was awarded past-due benefits totaling $190,590.00. (ECF No. 26-2). Pursuant

to 42 U.S.C. §406(b), and citing to the contractual agreement between the parties and

Gisbrecht v. Barnhart, Plaintiff requests a fee award in the amount of $25,000.00. (ECF

No. 26).

II.    FEES FOR REPRESENTATION

       Congress has prescribed specific limitations on the amount of fees which may be

awarded for representation of Social Security claims. See 42 U.S.C. § 406. Section 406

“deals with the administrative and judicial review stages discretely: § 406(a) governs fees

for representation in administrative proceedings; § 406(b) controls fees for representation

in court.” Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002). Subsection 406(b) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment. . .

42 U.S.C. § 406(b)(1)(A). Any such payment must be made “out of, and not in addition

to,” the past-due benefits owed to the claimant. Id. This subsection “does not displace

contingent-fee agreements as the primary means by which fees are set for successfully


                                                2
representing Social Security benefits claimants in court” so long as the agreed-upon

amount stays within the statute’s “25 percent boundary.” Gisbrecht v. Barnhart, 535 U.S.

at 789. For a fee request that lies within this boundary, “the attorney for the successful

claimant” still “must show that the fee sought is reasonable for the services rendered.”

Id. If attorney fees are also awarded under EAJA, Plaintiff’s counsel is to refund the

smaller amount to Plaintiff. Weakley v. Bowen, 803 F.2d 575 (10th Cir. 1986).

III.   AWARD OF §406(b) FEES

       Ms. Hedrick has requested §406(b) fees in the amount of $25,000.00, and has

attached a detailed billing summary reflecting 5.3 hours of work performed in 2017 and

29.7 hours of work performed in 2018. (ECF No. 26-3). The amount requested reflects

less than 25% of the total awarded past-due benefits, which would equal $47,647.50,

and is, therefore, in line with both the contractual agreement and § 406(b). Based on the

parties’ submissions, the Court finds this amount to be reasonable.

IV.    PLAINTIFF’S EAJA MOTION

       As stated, Plaintiff has contemporaneously filed a separate motion for fees under

EAJA. See ECF No. 27. But because the EAJA fee reflected a lesser amount than that

requested in the §406(b) motion, Plaintiff’s attorney agreed to withdraw the EAJA motion

if the Court agreed to a §406(b) award in the amount requested. (ECF No. 26:13-14). In

light of the Commissioner’s lack of objection to the requested §406(b) award and the

Court’s award of the requested amount, the Court will strike Plaintiff’s EAJA fee motion

as moot.




                                               3
                                        ORDER

      The Court GRANTS Plaintiff’s Motion for Attorney Fees Under 42 U.S.C. § 406(b),

(ECF No. 26) and STRIKES Plaintiff’s EAJA Motion (ECF No. 27) as MOOT. Plaintiff’s

attorney, Melissa Hedrick, is awarded attorney’s fees in the amount of $25,000.00, to

be paid out of the past-due benefits Plaintiff received by reason of the remand and

favorable decision in this case. See 42 U.S.C. 406(b)(1)(A). The SSA shall pay this amount

directly to: Melissa S. Hedrick, Hedrick Law Firm, 3721 N. Classen Blvd., Oklahoma City,

OK 73118.

      ENTERED on January 3, 2019.




                                               4
